DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25-40, 42-44 are pending.  Claims 41 and 54 have been cancelled.  Claims 25 and 36 have been amended. 

Response to Amendment

Applicant’s amendments to claims 5 and 36 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 10/25/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the Double Patenting objection is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-40, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US Pub. 20190189129 A1) and further in view of Petrank (US Pub. 20170347180 A1).

Arakawa discloses the following limitations:

25. (currently amended) A system for detecting the presence of an ear in proximity to an audio device (abstract), the system comprising: 
an input for obtaining an audio data signal from a transducer of the audio device (para. 66- Acoustic signal transmission unit 311 transmits an acoustic signal to a part of a head of a user via an earphone.); and 
an ear biometric authentication module configured to: compare one or more ear biometric features (para. 70- User identification unit 315 compares a feature amount acquired by feature amount extraction unit 314 with a feature amount of a registered user stored in feature amount storage unit 316 described later, and determines whether or not a user corresponds to a registered individual.), extracted from the data signal para. 68- Acoustic characteristic calculation unit 313 calculates an acoustic characteristic of an acoustic signal propagating through a part of a head of a user, based on an acoustic signal transmitted from acoustic signal transmission unit 311 and an acoustic signal observed by acoustic signal observation unit 312), to an ear biometric template of an authorised user (para. 71- Feature amount storage unit 316 stores a feature amount previously extracted from a predetermined user. For example, feature amount storage unit 316 stores a feature amount previously extracted); 
(para. 70- User identification unit 315 compares a feature amount acquired by feature amount extraction unit 314 with a feature amount of a registered user stored in feature amount storage unit 316; 
compare the same one or more scores to each of a first and a second threshold, wherein the first and second thresholds are different to each other (para. 70-71- feature amount of a registered user = second threshold; para. 64- Attachment trouble detection unit 303 includes attachment trouble detection table 303a, compares an acoustic characteristic calculated in acoustic characteristic calculation unit 313 of personal authentication unit 301 with a condition of an acoustic characteristic stored in attachment trouble rule storage unit 302; attachment trouble rule = first threshold ); and generate a first output indicative of the presence or absence of any ear in proximity to the audio device based on the comparison of the same one or more scores to the first threshold (Figs. 7-8- attachment trouble flag = presence of any ear; para. 99-personal authentication device 210 detects that an attachment state of the attached headphone or earphone is not an appropriate state by comparing the acoustic characteristic with an attachment trouble rule.), and generate a second output indicative of the presence or absence of an ear of the authorised user in proximity to the audio device based on the comparison of the same one or more scores to the second threshold (para. 94- Then, in Step S713, personal authentication device 210 compares the feature amount with a previously stored feature amount and authenticates the user.; para. 87- User identification result 645 (i.e. second output) is data about a user identified from feature amount extraction data 644 and feature amount storage unit 316 by user identification unit 315.).
 	Arakawa does not specifically teach calculating scores for biometric comparison.  However, this concept is well known and used in the art as evidenced by Petrank (see para. 83) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Petrank with the disclosure of Arakawa as a known, efficient way of comparing biometric readings to reference biometrics. 

Regarding claim 26, Petrank discloses in the system according to claim 25, wherein the data signal comprises a plurality of data frames, each data frame comprising a plurality of data samples. (Fig. 6, plurality of audio segments, para. 38, 43)

Regarding claim 27, Petrank discloses in the system according to claim 26, wherein the one or more ear biometric features are averaged over multiple data frames. (para. 43)

Regarding claim 28, Petrank discloses in the system according to claim 26, wherein the first output is based on one or more extracted ear biometric features calculated from a first number of data frames, wherein the ear biometric authentication module is further configured to generate the second output based on the comparison of one or more ear biometric features extracted from a second number of data frames, greater than the first number, to the ear biometric template for the authorised user. (para. 43- In practice, the values of T, and thus of r.sub.a, tend to change rapidly. An earpiece may warm up, for example, the longer it is lodged in a user's ear, or based on increasing intensity of the source audio signal s during different segments of the song or as a result of the user increasing volume for playing the source audio signal s. To account for these rapidly changing values, the process 600 may determine a new value of T and r.sub.a for each of multiple small segments of the audio source signal s and the recorded aural signal r before computing the values of the acoustic echo parameter w.sub.a. For example, T and r.sub.a may be calculated for small segments of r and s (e.g., between 0.05 and 2 seconds), and then w.sub.a calculated after a longer time has passed (e.g., 2-10 seconds) based on values determined from multiple segments. These values may be averaged or otherwise combined at stage 622. In some implementations, the values of w.sub.a can be recalculated every 0.2 seconds (i.e., the size of the interval of r.sub.a every 0.2 seconds). In some implementations these intervals for calculating w.sub.a can be even smaller, such as every 0.05 or 0.1 seconds. The values of r.sub.a calculated at each interval can be combined by concatenation, i.e. by dividing r.sub.diff into different segments, finding the corresponding value of T for each segment, calculating r.sub.a and concatenating them. If additional segments of the source signal s and aural signal r remain to be processed before determining w.sub.a (stage 622), then at stage 620 the audio processing device selects the next segment of the signals s and r and returns to stage 610 for additional iterations. The process 600 may continue these iterations until a threshold number of iterations has passed or until another condition is satisfied.; note- per para. 13- process of Fig. 6 used for detecting the presense of an earpiece at the ear and authenticating a user.; para. 35-  the acoustic echo parameter w.sub.a may be applied in different contexts, for example, to generate unique acoustic signatures for users based on the configurations of users' ears that form a space for an earpiece, to verify the identity of users, to detect whether an earpiece is disposed in the ear of a user)

Regarding claim 29, Arakawa discloses in the system according to claim 25, wherein the second output is generated responsive to a determination that any ear is in proximity to the audio device. (para. 94- Then, in Step S713, personal authentication device 210 compares the feature amount with a previously stored feature amount and authenticates the user.)

Regarding claim 30, Arakawa discloses in the system according to claim 25, wherein the one or more ear biometric features comprise one or more of: one or more resonant frequencies; one or more antiresonant frequencies; oto-acoustic emissions; heart-rate variability; bone-conducted voice signals. (para. 129- a personal authentication device according to a fifth example embodiment of the present invention is described. The personal authentication device according to the present example embodiment is different from that in the second example embodiment to the fourth example embodiment described above in that an acoustic characteristic is calculated from an acoustic signal propagating through a bone of a head instead of an acoustic signal of an ear canal, and a feature amount is extracted. While sound generally propagates through mainly air as a medium, sound can also propagate through a bone structure as a medium. Propagation of sound through a bone as a medium is referred to as bone conduction. A propagation characteristic of bone conduction also has individuality, and can thus be used for authentication of an individual.)

Regarding claim 31, Arakawa discloses in the system according to claim 25, wherein the extracted ear biometric features comprise a plurality of different types of ear biometric feature, and wherein the ear biometric authentication module is operative to apply a biometric fusion technique to generate the first output. (para. 69- Feature amount extraction unit 314 calculates a feature amount concerned with a user from a calculated acoustic characteristic. As a feature amount, for example, a logarithm spectrum, mel-frequency cepstrum coefficients, linear predictive coding coefficients may be used. Further, a feature amount acquired by dimensionally compressing a logarithm spectrum, mel-frequency cepstrum coefficients, and linear predictive coding coefficients by using a principal component analysis or a linear discriminative analysis may be used.)

Regarding claim 32, Arakawa discloses in the system according to claim 25, wherein the data signal is an audio signal. (para. 66- Acoustic signal transmission unit 311 transmits an acoustic signal to a part of a head of a user via an earphone.)

Regarding claim 33, Arakawa discloses in the electronic device, comprising: the system as claimed in claim 25. (Fig. 2)

Regarding claim 34, Arakawa discloses in the electronic device according to claim 33, wherein the electronic device is the audio device. (Fig. 2)

Regarding claim 35, Arakawa discloses in the electronic device according to claim 33, wherein the electronic device is a host device coupled to the audio device. (Fig. 2)

Regarding claims 36-40, 42-44, the subject matter claimed pertain to method steps that correspond to the system elements of claims 25-32 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433